ACCEPTED
                                                                                       06-14-00094-CV
                                                                             SIXTH COURT OF APPEALS
                                                                                  TEXARKANA, TEXAS
                                                                                   3/3/2015 5:45:30 PM
                                                                                       DEBBIE AUTREY
                                                                                                CLERK




                  CASE NO. 06-14-00094-CV                         FILED IN
   _____________________________________________________________
                                                   6th COURT OF APPEALS
                                                               TEXARKANA, TEXAS
                                                             3/3/2015 5:45:30 PM
                 IN THE SIXTH COURT OF APPEALS
                                                                 DEBBIE AUTREY
                        TEXARKANA, TEXAS                             Clerk
   _____________________________________________________________

                               Nancy Bowman,

                                   Appellant,

                                      vs.

                              Jerry Davidson and
                               Diana Davidson,

                              Appellees.
    ____________________________________________________________

                 On Appeal from the 71st Judicial District
                         Harrison County, Texas
                          Cause No. 13-0618
                   The Honorable Brad Morin, Presiding
    ____________________________________________________________

          UNOPPOSED MOTION TO EXTEND TIME TO FILE
                        APPELLANT’S BRIEF
    ____________________________________________________________

TO THE HONORABLE JUDGES OF SAID COURT:

      COMES NOW NANCY BOWMAN, Appellant in the above-referenced

cause, who makes and files this, her Unopposed Motion to Extend Time to File

Appellant’s Brief pursuant to Texas Rules of Appellate Procedure 10.5, and in

support whereof would respectfully show unto the Honorable Court as follows:
                                          I.
                                      Background

          Appellant filed her Notice of Appeal and immediately requested the

preparation of the clerk and reporter’s records in this matter. However, there was a

delay in getting the records filed and obtaining copies of the record due to the

closing of the courts because of the inclement weather. Further, it has now come

to the Appellant’s attention that there may be documents missing from the Clerk’s

Record and Supplemental Record filed later by the Clerk. Appellant is working

diligently to resolve the issues but she needs additional time to file her brief as a

result.

          The current due date for Appellant’s Brief is March 9, 2015. Appellant

requests an extension of the deadline in order to allow additional time for the

preparation of her brief with the benefit of a complete Clerk’s Record. This is the

first request for an extension made by Appellant in this matter.

                                         II.
                                       Grounds

          The following facts are relied upon by Appellant to reasonably explain the

need for the requested extension and provide the Court with good cause:

          The Clerk’s Record was not complete when filed. Appellant has not been

able to obtain a bate-stamped copy of the Supplemental Record to date due to the


                                           2
court’s closing because of inclement weather, and Appellant needs to make sure all

relevant documents are included in the Clerk’s Record and Supplemental Record

before she can cite to the documents and file her brief.

      Thus, Appellant requests an extension of time in order to prepare her brief

based on a complete Clerk’s Record.

                                         III.
                                  Relief Requested

      Accordingly, Appellant requests the Court grant her an extension of thirty

(30) days to file her Appellant’s Brief from the current due date of March 9, 2015.

The undersigned has conferred with the Appellees’ attorney, and he has indicated

he does not oppose the relief sought in this Motion.

                                         IV.
                                        Prayer

      Appellant prays the Honorable Court GRANT her request to extend the

deadline for filing the Appellant’s Brief as set forth herein.

      Appellant prays for such other and further relief, general or special, in law or

in equity, to which she may show herself to be justly entitled.




                                           3
                                            Respectfully submitted,

                                            /s/Jack M. Sanders, Jr
                                            JACK M. SANDERS, JR.
                                            109 East Houston Street
                                            P.O. Box 1387
                                            Marshall, Texas 75671-1387
                                            (903) 935-7172
                                            (903) 938-8616 (Fax)
                                            sanders.jack@sbcblobal.net

                                            ATTORNEY FOR APPELLANT


                     CERTIFICATE OF CONFERENCE

      The undersigned hereby certifies that, has conferred with the attorney of
record for Appellees regarding this Motion, and that he does not oppose the relief
requested herein.


                                            /s/Jack M. Sanders, Jr.
                                            Jack M. Sanders, Jr.


                        CERTIFICATE OF SERVICE

       The undersigned hereby certifies that, pursuant to Texas Rules of Appellate
Procedure 6.3, a true and correct copy of the foregoing Motion to Extend has been
sent to the following counsel of record for Appellees by postage prepaid certified
mail, return receipt requested on this, the 3rd day of March, 2015.


                                            /s/Jack M. Sanders, Jr.
                                            Jack M. Sanders, Jr.


                                        4